DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The Applicant’s amendments dated 10/27/2022 have been acknowledged and entered for consideration. Co claims have been cancelled nor any new claims added. Claims 1-16 remain pending in the application. The Applicant’s amendments are in response to the Non-Final Office Action mailed on 08/04/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (WO 2021/034100 A1) (Inventive concept disclosed in provisional application 62/889,023 dated 08/19/2019) (See attached FOR document) in view of Joshi et al. (US PGPub 2014/0226721 A1).

Regarding Claim 1 (Currently Amended), Choi et al. disclose a method of video encoding ([0007], L57-58), the method comprising: 
receiving input data related to a current block in a current picture (Fig. 2; [0046], L413-431; Fig. 2 shows the encoding apparatus which receives the video input data as a picture or frame which is segmented by 210 into blocks as described in [0036] and [0048], L455-460); 
signaling, at a high level in a video bitstream, a first syntax regarding residual coding type ([0007], L59-64; It discloses that the encoder generates a bitstream including the residual information, wherein a Transform Skip Residual Coding (TSRC) mode for the current block is encoded and transmitted which is part of the first syntax element cu_transquant_bypass_flag as described in [0253], [0261]. See also [0085], L966-969); 
determining a target coding mode for the current block based on information comprising a value of the first syntax ([0275]-[0276]; it discloses that the encoder determines the coding mode as either lossless or lossy and based on lossless mode being used transmits syntax elements according to the TSRC and based on lossy coding mode being used transmits syntax elements according to the Regular Residual Coding (RRC) syntax. See [0110], L1023-1028 for the definitions of TSRC and RRC), the determining independent of whether a lossless mode is applied or not ([0258]; it teaches “even when lossless coding is used, if the current block is not a BDPCM block, syntax elements according to a regular residual coding syntax structure may be parsed to perform residual coding”, meaning when the syntax element BDPCM flag is 0, even for lossless coding (where cu_transquant_bypass_flag and/or transform skip flag is 1) the regular residual coding (RRC) syntax is used, which is meant for lossy coding where cu_transquant_bypass_flag and/or transform skip flag is 0); and 
encoding the current block according to the target coding mode (Fig. 6, S610, S620; [0271]-[0274]; It discloses that the encoder encodes the syntax elements based on determining whether lossless or lossy coding modes is used).  
Although, Choi et al. in [0258], teach the concept of residual coding with RRC syntax for both lossless and lossy coding mode, it does not explicitly teach determining a target coding mode regardless of lossless or lossy coding mode.
However, Joshi et al., in the same field of endeavor (Abstract), teach determining a target coding mode regardless of lossless or lossy coding mode (Joshi et al.; [0166]; It teaches that the rotation may only be applied to intra-prediction residual blocks in either the lossy coding mode or the lossless coding mode that satisfy the threshold block size criterion. Which means the same coding mode of rotation of transform is applied to current block whether it’s a lossless or lossy coding mode when the size threshold is met. On the other hand, in [0171], it teaches that the residual block is coded using the lossless coding mode or the lossy coding mode in a transform skip mode).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Choi et al’s invention of applying lossless coding in an image coding system to include Joshi et al's usage of rotation coding mode regardless of lossless or lossy coding mode, because it improves the entropy coding efficiency (Joshi et al.; [0149], L1-4).


Regarding Claim 2 (Original), Choi et al. disclose the method of Claim 1, wherein the high level corresponds to a slice header or a picture header ([0254]; It discloses that the syntax elements can be signaled through a slice header).  

Regarding Claim 3 (Original), Choi et al. disclose the method of Claim 1, wherein the first syntax indicates the residual coding type of transform skip blocks ([0261]; It teaches encoding TSRC based on transform_skip_flag or cu_transquant_bypass_flag) or the residual coding type of DPCM blocks ([0261]; [0258]; It also discloses the encoding of BDPCM flag when BDPCM is applied to the block).  

Regarding Claim 4 (Original), Choi et al. disclose the method of Claim 3, wherein the residual coding type is transform skip coefficient coding or regular coefficient coding, and the first syntax indicates whether transform skip coefficient coding or regular coefficient coding is used ([0275]-[0276]; it discloses that the encoder determines the coding mode as either lossless or lossy and based on lossless mode being used transmits syntax elements according to the TSRC and based on lossy coding mode being used transmits syntax elements according to the Regular Residual Coding (RRC) syntax, wherein the first syntax element cu_transquant_bypass_flag is described in [0253], [0261]. See [0110], L1023-1028 for the definitions of TSRC and RRC).  

Regarding Claim 6 (Original), Choi et al. disclose the method of Claim 1, wherein while the first syntax is signaled to indicate residual coding type of transform skip blocks, a separate syntax is signaled to indicate residual coding type of DPCM blocks ([0258], L1877-1883; It discloses that there is another syntax element called BdpcmFlag, in addition to TSRC syntax element, which indicates whether BDPCM is applied).  

Regarding Claim 7 (Original), Choi et al. disclose the method of Claim 1, wherein the first syntax is signaled regardless of a second syntax indicating transform skip coefficient coding mode being true or false, the second syntax being signaled for the current block ([0253], [0261]; It discloses that when lossless coding is performed, cu_transquant_bypass_flag is 1, meaning both transform as well as quantization steps are bypassed or not applied, regardless of the other syntax element transform_skip_flag, Even if transform_skip_flag does not exist, it is inferred to be 1).  

Regarding Claim 8 (Currently Amended), Choi et al. disclose an apparatus of video encoding (Fig. 2), the apparatus of video encoding comprising one or more electronic circuits or processors ([0045], L395-406) arranged to: 
receive input data related to a current block in a current picture (Fig. 2; [0046], L413-431; Fig. 2 shows the encoding apparatus which receives the video input data as a picture or frame which is segmented by 210 into blocks as described in [0036] and [0048], L455-460); 
signal, at a high level in a video bitstream, a first syntax regarding residual coding type ([0007], L59-64; It discloses that the encoder generates a bitstream including the residual information, wherein a Transform Skip Residual Coding (TSRC) mode for the current block is encoded and transmitted which is part of the first syntax element cu_transquant_bypass_flag as described in [0253], [0261]. See also [0085], L966-969); 
determine, independent of whether a lossless mode is applied or not ([0258]; it teaches “even when lossless coding is used, if the current block is not a BDPCM block, syntax elements according to a regular residual coding syntax structure may be parsed to perform residual coding”, meaning when the syntax element BDPCM flag is 0, even for lossless coding (where cu_transquant_bypass_flag and/or transform skip flag is 1) the regular residual coding (RRC) syntax is used, which is meant for lossy coding where cu_transquant_bypass_flag and/or transform skip flag is 0), a target coding mode for the current block based on information comprising a value of the first syntax ([0275]-[0276]; it discloses that the encoder determines the coding mode as either lossless or lossy and based on lossless mode being used transmits syntax elements according to the TSRC and based on lossy coding mode being used transmits syntax elements according to the Regular Residual Coding (RRC) syntax. See [0110], L1023-1028 for the definitions of TSRC and RRC); and 
encode the current block according to the target coding mode (Fig. 6, S610, S620; [0271]-[0274]; It discloses that the encoder encodes the syntax elements based on determining whether lossless or lossy coding modes is used).  
Although, Choi et al. in [0258], teach the concept of residual coding with RRC syntax for both lossless and lossy coding mode, it does not explicitly teach determining a target coding mode regardless of lossless or lossy coding mode.
However, Joshi et al., in the same field of endeavor (Abstract), teach determining a target coding mode regardless of lossless or lossy coding mode (Joshi et al.; [0166]; It teaches that the rotation may only be applied to intra-prediction residual blocks in either the lossy coding mode or the lossless coding mode that satisfy the threshold block size criterion. Which means the same coding mode of rotation of transform is applied to current block whether it’s a lossless or lossy coding mode when the size threshold is met. On the other hand, in [0171], it teaches that the residual block is coded using the lossless coding mode or the lossy coding mode in a transform skip mode).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Choi et al’s invention of applying lossless coding in an image coding system to include Joshi et al's usage of rotation coding mode regardless of lossless or lossy coding mode, because it improves the entropy coding efficiency (Joshi et al.; [0149], L1-4).

Regarding Claim 9 (Currently Amended), Choi et al. disclose a method of video decoding ([0006], L44-45), the method comprising (Note: as per [0082], the decoder functions exactly the reverse way as the encoder): 
receiving compressed data comprising a current block in a current picture (Fig. 3; [0062], L680-693; [0061], L665-676; it discloses receiving by the decoder an encoded compressed bitstream from the encoder. See also [0085]); 
parsing, at a high level in a video bitstream, a first syntax regarding residual coding type ([0290], [0291] disclose the parsing of the syntax information sent by the encoder, wherein [0007], L59-64, it discloses that the encoder generates a bitstream including the residual information, wherein a Transform Skip Residual Coding (TSRC) mode for the current block is encoded and transmitted which is part of the first syntax element cu_transquant_bypass_flag as described in [0253], [0261]. See also [0085], L966-969); 
determining a target coding mode for the current block based on information comprising a value of the first syntax ([0290], [0291] disclose the parsing of the syntax information sent by the encoder, wherein in [0275]-[0276], it discloses that the encoder determines the coding mode as either lossless or lossy and based on lossless mode being used transmits syntax elements according to the TSRC and based on lossy coding mode being used transmits syntax elements according to the Regular Residual Coding (RRC) syntax. See [0110], L1023-1028 for the definitions of TSRC and RRC), the determining independent of whether lossless mode is applied or not ([0258]; it teaches “even when lossless coding is used, if the current block is not a BDPCM block, syntax elements according to a regular residual coding syntax structure may be parsed to perform residual coding”, meaning when the syntax element BDPCM flag is 0, even for lossless coding (where cu_transquant_bypass_flag and/or transform skip flag is 1) the regular residual coding (RRC) syntax is used, which is meant for lossy coding where cu_transquant_bypass_flag and/or transform skip flag is 0); and 
decoding the current block according to the target coding mode (Figs. 3, 8; [0285]-[0286]; It discloses that the decoder decoding the syntax elements based on determining whether lossless or lossy coding modes is used).
Although, Choi et al. in [0258], teach the concept of residual coding with RRC syntax for both lossless and lossy coding mode, it does not explicitly teach determining a target coding mode regardless of lossless or lossy coding mode.
However, Joshi et al., in the same field of endeavor (Abstract), teach determining a target coding mode regardless of lossless or lossy coding mode (Joshi et al.; [0166]; It teaches that the rotation may only be applied to intra-prediction residual blocks in either the lossy coding mode or the lossless coding mode that satisfy the threshold block size criterion. Which means the same coding mode of rotation of transform is applied to current block whether it’s a lossless or lossy coding mode when the size threshold is met. On the other hand, in [0171], it teaches that the residual block is coded using the lossless coding mode or the lossy coding mode in a transform skip mode).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Choi et al’s invention of applying lossless coding in an image coding system to include Joshi et al's usage of rotation coding mode regardless of lossless or lossy coding mode, because it improves the entropy coding efficiency (Joshi et al.; [0149], L1-4).

Regarding Claim 10 (Original), Choi et al. disclose the method of Claim 9, wherein the high level corresponds to a slice header or a picture header ([0254]; It discloses that the syntax elements can be signaled through a slice header).

Regarding Claim 11 (Original), Choi et al. disclose the method of Claim 9, wherein the first syntax indicates the residual coding type of transform skip blocks ([0261]; It teaches encoding TSRC based on transform_skip_flag or cu_transquant_bypass_flag) or the residual coding type of DPCM blocks ([0261]; [0258]; It also discloses the encoding of BDPCM flag when BDPCM is applied to the block).  

Regarding Claim 12 (Original), Choi et al. disclose the method of Claim 11, wherein the residual coding type is transform skip coefficient coding or regular coefficient coding ([0275]-[0276]; it discloses that the encoder determines the coding mode as either lossless or lossy and based on lossless mode being used transmits syntax elements according to the TSRC and based on lossy coding mode being used transmits syntax elements according to the Regular Residual Coding (RRC) syntax, wherein the first syntax element cu_transquant_bypass_flag is described in [0253], [0261]. See [0110], L1023-1028 for the definitions of TSRC and RRC).  

Regarding Claim 13 (Currently Amended), Choi et al. disclose the method of Claim 9, wherein the first syntax indicates whether transform skip coefficient coding or Block DPCM or regular coefficient coding is used ([0275]-[0276]; it discloses that the encoder determines the coding mode as either lossless or lossy and based on lossless mode being used transmits syntax elements according to the TSRC and based on lossy coding mode being used transmits syntax elements according to the Regular Residual Coding (RRC) syntax, wherein the first syntax element cu_transquant_bypass_flag is described in [0253], [0261]. See [0110], L1023-1028 for the definitions of TSRC and RRC).  

Regarding Claim 14 (Original), Choi et al. disclose the method of Claim 9, wherein the first syntax is parsed to indicate whether the residual coding type is of transform skip coefficient coding, and a separate syntax is parsed to indicate whether Block DPCM or regular coefficient coding is used ([0258], L1877-1883; It discloses that there is another syntax element called BdpcmFlag, in addition to TSRC syntax element, which indicates whether BDPCM is applied).  

Regarding Claim 15 (Original), Choi et al. disclose the method of Claim 9, wherein the first syntax is parsed regardless of a second syntax indicating transform skip coefficient coding mode for the current block being true or false ([0253], [0261]; It discloses that when lossless coding is performed, cu_transquant_bypass_flag is 1, meaning both transform as well as quantization steps are bypassed or not applied, regardless of the other syntax element transform_skip_flag, Even if transform_skip_flag does not exist, it is inferred to be 1).  

Regarding Claim 16 (Currently Amended), Choi et al. disclose an apparatus of video decoding (Fig. 3), the apparatus of video decoding comprising one or more electronic circuits or processors ([0060], L649-658) arranged to (Note: as per [0082], the decoder functions exactly the reverse way as the encoder): 
receive compressed data comprising a current block in a current picture (Fig. 3; [0062], L680-693; [0061], L665-676; it discloses receiving by the decoder an encoded compressed bitstream from the encoder. See also [0085]); 
parse, at a high level in a video bitstream, a first syntax regarding residual coding type ([0290], [0291] disclose the parsing of the syntax information sent by the encoder, wherein [0007], L59-64, it discloses that the encoder generates a bitstream including the residual information, wherein a Transform Skip Residual Coding (TSRC) mode for the current block is encoded and transmitted which is part of the first syntax element cu_transquant_bypass_flag as described in [0253], [0261]. See also [0085], L966-969); 
determine, independent of whether a lossless mode is applied or not ([0258]; it teaches “even when lossless coding is used, if the current block is not a BDPCM block, syntax elements according to a regular residual coding syntax structure may be parsed to perform residual coding”, meaning when the syntax element BDPCM flag is 0, even for lossless coding (where cu_transquant_bypass_flag and/or transform skip flag is 1) the regular residual coding (RRC) syntax is used, which is meant for lossy coding where cu_transquant_bypass_flag and/or transform skip flag is 0), a target coding mode for the current block based on information comprising a value of the first syntax ([0290], [0291] disclose the parsing of the syntax information sent by the encoder, wherein in [0275]-[0276], it discloses that the encoder determines the coding mode as either lossless or lossy and based on lossless mode being used transmits syntax elements according to the TSRC and based on lossy coding mode being used transmits syntax elements according to the Regular Residual Coding (RRC) syntax. See [0110], L1023-1028 for the definitions of TSRC and RRC); and 
decode the current block according to the target coding mode (Figs. 3, 8; [0285]-[0286]; It discloses that the decoder decoding the syntax elements based on determining whether lossless or lossy coding modes is used).
Although, Choi et al. in [0258], teach the concept of residual coding with RRC syntax for both lossless and lossy coding mode, it does not explicitly teach determining a target coding mode regardless of lossless or lossy coding mode.
However, Joshi et al., in the same field of endeavor (Abstract), teach determining a target coding mode regardless of lossless or lossy coding mode (Joshi et al.; [0166]; It teaches that the rotation may only be applied to intra-prediction residual blocks in either the lossy coding mode or the lossless coding mode that satisfy the threshold block size criterion. Which means the same coding mode of rotation of transform is applied to current block whether it’s a lossless or lossy coding mode when the size threshold is met. On the other hand, in [0171], it teaches that the residual block is coded using the lossless coding mode or the lossy coding mode in a transform skip mode).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Choi et al’s invention of applying lossless coding in an image coding system to include Joshi et al's usage of rotation coding mode regardless of lossless or lossy coding mode, because it improves the entropy coding efficiency (Joshi et al.; [0149], L1-4).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (WO 2021/034100 A1) (Inventive concept disclosed in provisional application 62/889,023 dated 08/19/2019) (See attached FOR document) in view of Joshi et al. (US PGPub 2014/0226721 A1) and further in view of Zhang et al. (US PGPub 2022/0070461 A1).

Regarding Claim 5 (Original), Choi et al. and Joshi et al. teach the method of Claim 3.
Although, Choi et al. teach in Table 20 (original document), that the transform_skip_flag specifies whether transform is applied or not to the luma block, but Choi et al. or Joshi et al. do not explicitly teach that the first syntax comprises two independent residual coding type flags for a luma component and a chroma component, respectively.
However, Zhang et al., in the same field of endeavor (Abstract), teach that the first syntax comprises two independent residual coding type flags for a luma component and a chroma component, respectively (Zhang et al.; [0344];Fig. 15A; it teaches that the first syntax element cu_transquant_bypass_flag is coded separately for a luma component and at least one chroma component of the current video block).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Choi et al’s invention of applying lossless coding in an image coding system to include Zhang et al's usage of separate syntax elements for a luma component and at least one chroma component of the current video block, because it enables separate control of transform and/or quantization skip for Cb and Cr components of the image signal thereby having more specific and directed manipulation of the color components of the image data.

Response to Arguments
The Applicant’s amendments to the Abstract have overcome the objection and therefore withdrawn.
The Applicant’s amendments to claim 16 have overcome the objections and therefore withdrawn.
The Applicant’s amendments to claim 13 have overcome the 112(b) rejection and therefore withdrawn.
Applicant’s arguments with respect to independent claim(s) 1, 8-9, 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “CONTEXT CODING FOR TRANSFORM SKIP MODE” – Zhu et al., US PGPub 2021/0385439 A1.
2. “TECHNIQUES FOR MODIFYING QUANTIZATION PARAMETER IN TRANSFORM SKIP MODE” – Zhu et al., WO 2020/264457 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485